Citation Nr: 1608957	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active military service from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida issued in May 2008 and September 2008.

In November 2013, the Board remanded the claims of entitlement to service connection for basal cell carcinoma, rash on arms, face & back, and bilateral hearing loss disability, to the Agency of Original Jurisdiction (AOJ) for additional development.  In April 2014, service connection was granted for left ear hearing loss as well as rash on arms, face & back, while service connection for right ear hearing loss and basal cell carcinoma remained denied.  The two matters have been returned to the Board for appellate review.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The issue of service connection for basal cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right ear hearing loss disability preexisted entry into service and did not increase in severity during or as a result of service.




CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in November 2013.  At that time, the Board's remand instructed the RO to: (1) contact the Veteran and ask him provide and identify any additional sources of treatment, and any necessary release forms; (2) obtain the Veteran's outstanding VA clinical records; (3) schedule the Veteran for appropriate VA examinations; and (4) readjudicate the claim.

VA sent a December 2013 letter requesting that the Veteran identify any additional treatment and provide the necessary authorization, as well as provide the names of any VA facilities from which he received treatment.  Updated records were obtained.  The Veteran was scheduled for and attended January 2014 VA examinations.  The RO readjudicated the claims in an April 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).



II.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2007, prior to the initial unfavorable adjudication.  This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service, VA and identified private treatment records with the claims file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, in-person examination was provided in January 2014, with medical opinion included.  The opinion is adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and provided sufficient supporting rationale for the opinion.  Based on the foregoing, the Board finds the medical opinion as to both disabilities to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for service connection for right ear hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and obtained adequate medical opinions, its duty to assist in this case is satisfied.

III.  Service Connection

A.  Legal criteria: service connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include other organic diseases of the nervous system, including forms of hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For malignant tumors, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz ).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2015).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel  noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2015).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2015).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2015).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).
B.  Discussion and analysis

The medical evidence of record indicates that the Veteran currently has a right ear hearing loss disability for VA evaluation purposes.  The focus of this decision is whether the Veteran's right ear hearing loss disability pre-existed service and if so whether it was aggravated by or due to service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

      Presumption of Soundness

As was discussed above, the Board's first inquiry is whether the statutory presumption of soundness on enlistment has been rebutted.

Service treatment records include an audiograms at enlistment in March 1968, in May 1969 and at separation in June 1971.  In pertinent part, on enlistment examination in March 1968, audiometric examination showed 45 decibels at 4000 Hertz (Hz) in the right ear.  Audiogram in May 1969 showed 50 decibels at 4000 Hertz and 40 decibels at 8000 Hz in the right ear.  On separation examination in June 1971, audiometric examination showed normal hearing with a reading of 20 decibels at 4000 Hz.  

In the January 2014 audiological examination report, the VA examiner who reviewed the record opined that the Veteran had a right ear hearing loss disability prior to service.  The rationale was that, "Although hearing loss was present at 4kHz in 1968, there were no significant shifts (worse) the 4kHz threshold when the 1969 and 1971 audiograms were compared to the 1968 audiogram."  This well-supported opinion, in the Board's assessment, goes beyond a mere "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  The Veteran's March 1968 entrance examination and the May 1969 audiogram indicate a long-standing right ear hearing loss disability on enlistment.  The Board therefore finds that, as the Veteran's entrance examination noted a right ear hearing loss disability, the statutory presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

      Aggravation

The Board must next determine whether the Veteran's pre-existing right ear hearing loss disability underwent an increase in severity during his period of active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).

The Veteran contends that his right ear hearing loss disability is due to his military service, specifically due to noise exposure from firing weapons and being around aircraft units.  See, e.g., the September 2007 statement from the Veteran.  Based on review of the Veteran's DD Form 214, his service records and statements, his service has been deemed be consistent with exposure to loud combat-related noise in service.  Acoustic trauma has been conceded, as noted in the prior Board decision.

However, in the present case, the record does not reflect that the Veteran's preexisting right ear hearing loss disability underwent an increase in severity during service to warrant a presumption of aggravation.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). 

In this regard, the Veteran underwent VA examination in July 2008 to determine the etiology of his hearing loss.  He was diagnosed as having bilateral hearing loss.  The examiner opined that it was less likely as not that the Veteran s hearing loss was caused by or aggravated by events that occurred during service because there was hearing loss present at the time of enlistment (right ear at 4k [4000] Hz only) and hearing was normal for both ears at the time of separation and in May 1969 from 5k Hz through 4k Hz.  The examiner noted that although hearing loss was present at 8k Hz (hearing was normal for both ears for VA purposes) in May 1969, it was not known if this was present at the time of enlistment or separation because 8k Hz was not tested.  Because it is not fully dispositive, the Board finds this opinion of minimal value in determining whether there was in-service aggravation of the pre-existing right ear hearing loss.

There is only one thorough medical opinion of record which addresses the matter of aggravation.  Specifically, the Veteran was afforded the aforementioned VA audiological examination in January 2014.  Pertinently, the VA examiner noted and accepted the Veteran's report of the in-service noise exposure in Vietnam and Korea.  After examination of the Veteran and consideration of his medical history, the VA examiner not only concluded that the Veteran's right ear hearing loss existed prior to service; she further concluded that the pre-existing right ear hearing loss was not aggravated beyond normal progression in active service.  The rationale was that, although hearing loss was present at 4k Hz in 1968, there were no significant shifts (worse) at the 4k Hz threshold when the 1969 and 1971 audiograms were compared to the 1968.  

The examiner also found that the current right ear hearing loss was not as likely as not caused by or a result of an event in military service.  She explained there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the right ear.  She explained that there were no significant shifts (worse) in any threshold at any test frequency when the 1969 and 1971 audiograms were compared to the 1968 audiogram.  She noted that the 4k Hz threshold was unchanged when the 1968 and 1969 audiograms were compared and that the 4k Hz threshold was significantly better when the 1971 audiogram was compared to the 1968 and 1969 audiograms.  She concluded that it is very unlikely that the 4k Hz threshold improved, therefore, this finding calls into question the reliability of the 4k Hz threshold obtained in 1971.

The January 2014 VA examination report therefore appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"]. 

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  

In light of the foregoing, the Board concludes that the evidence definitively shows that the Veteran's right ear hearing loss disability did not increase in severity during service. 

In reaching this conclusion, the Board notes that, in relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no competent evidence of in-service aggravation of right ear hearing loss disability.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to an aggravation of the preexisting condition during military service.  That is, the Veteran is not competent to opine on matters such as aggravation of his right ear hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to in-service aggravation of his right ear hearing loss disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Thus, the statements offered by the Veteran in support of his own claim are not competent evidence of aggravation.

Accordingly, because the evidence of record indicates that there was no increase in disability during the Veteran's period of active duty service, the Board finds that the presumption of aggravation is not for application.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2015).

For reasons and bases stated above, the Board concludes that a preponderance of the evidence is against the Veteran's claim.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.


REMAND

The Veteran has basal cell carcinoma, diagnosed in May and June 2007 via biopsy.  He asserts that his basal cell carcinoma is due to service, to include as due to his presumed exposure to herbicides in Vietnam.  In the alternative, he theorizes that inasmuch as this matter involves skin cancer, prolonged unprotected sun exposure in Vietnam caused or contributed to the cancer.  The recent grant of service connection for rash on arms, face & back, also provides an opportunity for secondary service connection of the Veteran's basal cell carcinoma.  This theory is consistent with his arguments in general that his basal cell carcinoma is due to service or some aspect of his service, to include the service-connected skin disability.  Thus, despite the development already undertaken, the Board concludes that a remand is required for additional development.  

Although the cancers at issue here have not been added to the list of diseases for which service connection is presumptively awarded based on exposure to herbicide, the Board notes that the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran was afforded a skin examination in January 2014 by an examiner who reviewed the claims file and noted the Veteran's military history in detail, to include that Agent Orange exposure was conceded based on his service.  The examiner noted limited external records of dermatological care, but observed there was treatment in the military for an excision of a lesion on the back which healed well with no residual other than a scar.  VA examiner opined that there is no connection between basal cell carcinoma and service.  The examiner also noted that while the Veteran does have diagnoses of basal cell carcinoma in the medical record, there are no clearly accepted conditions related to exposure to Agent Orange.  

The January 2014 examination report did not address the etiological relationship, if any, between the Veteran's basal cell carcinoma and (1) prolonged sun exposure in Vietnam, (2) the now-service-connected rash.  Moreover, it did not address whether the carcinoma was due to exposure to Agent Orange on a direct basis.  Thus, it is deemed inadequate in its present state; an addendum opinion should be obtained addressing these issues.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the January 2014 skin examination, or a suitable substitute.  After a review of the claims folder, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent probability or better) the Veteran's basal cell carcinoma is etiologically related to presumed herbicide exposure in Vietnam or otherwise to service in Vietnam to include whether basal cell cancer is related to prolonged unprotected sun exposure during service or to service-connected skin rash. The examiner should also provide an opinion with supporting rational as to whether it is at least as likely as not (a 50 percent probability or better) the Veteran's basal cell carcinoma is aggravated by his service-connected skin rash.

2.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matter on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


